DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                       VMR ASSOCIATES, INC.,
                             Appellant,

                                     v.

        BUILDZ, LLC f/k/a PRECISION CONSTRUCTION, LLC,
             a North Carolina limited liability company,
                             Appellee.

                               No. 4D21-1103

                              [October 7, 2021]

   Appeal of a nonfinal order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Jeffrey R. Levenson, Judge; L.T. Case
No. CACE 18-13943.

   Vincent F. Vaccarella and Dylan E. Goldberg of Vincent F. Vaccarella,
P.A., Fort Lauderdale, for appellant.

  Daniel S. Rosenbaum and Dina L. Rosenbaum of Rosenbaum PLLC,
West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

WARNER, DAMOORGIAN and LEVINE, JJ., concur.

                          *           *           *

  Not final until disposition of timely filed motion for rehearing.